Gilbert, J.
Where a petition alleged that the father of the plaintiffs had been induced by fraud and intimidation to convey real estate and to transfer promissory notes to a son-in-law, thereby committing a wrong and an injury to the plaintiffs and their brothers and sisters, and against the father himself, the father still being in life, and prayed that the deed and the transfer of the notes be declared void, that the defendants be enjoined from cutting and sawing timber and making improvements on the land, that the defendants be enjoined from collecting said notes, and that a receiver for the property be appointed, it was not error to sustain a general demurrer to the petition. The sons had no such interest in the property of the father as would support the action. Pidcock v. Reid, 145 Ga. 103 (88 S. E. 564).

Judgment affirmed.


All the Justices concur.